Citation Nr: 1115788	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for subcutaneous fibroma.  

2.  Whether new and material evidence has been received to reopen a service connection claim for prostatitis.

3.  Whether new and material evidence has been received to reopen a service connection claim for prostate cancer.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a left ankle disability.


8.  Entitlement to service connection for a right foot disability.

9.  Entitlement to service connection for a left foot disability

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for restless leg syndrome.

12.  Entitlement to service connection for right carpal tunnel syndrome, to include as due to exposure to Agent Orange, or service connected diabetes mellitus.

13.  Entitlement to service connection for left carpal tunnel syndrome, to include as due to exposure to Agent Orange, or service connected diabetes mellitus.

14.  Entitlement to an acquired psychiatric disability, other than anxiety disorder, but to include posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for a neck (cervical spine) disability.

16.  Entitlement to service connection for a back disability.

17.  Entitlement to service connection for a throat disability.

18.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease.

19.  Entitlement to service connection for benign prostatic enlargement with urinary tract symptoms.

20.  Entitlement to service connection for erectile dysfunction.

21.  Entitlement to service connection for myopathy.

22.  Entitlement to service connection for retinopathy.

23.  Entitlement to a compensable disability evaluation for malaria.

24.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

25.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  Among his honors and awards, including combat service in the Republic of Vietnam, and his decorations include the Air Medal, Bronze Star Medal, and the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) from August 2005, June 2008, and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California; Montgomery, Alabama; and San Juan, Puerto Rico, respectively.  The Montgomery RO currently has jurisdiction in this case.

In the August 2005 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied service connection claims for subcutaneous fibromas, prostatitis, and prostate cancer, as secondary to herbicide exposure.  The Veteran expressed disagreement with that decision and the RO issued a statement of the case in March 2006.  A substantive appeal was received later in March 2006.  Review of the record shows that the RO apparently reopened these claims in a June 2008 Supplemental Statement of the Case;  however, regardless of what the RO has done, in cases such as this, the Board does not have jurisdiction to consider a claim which was previously adjudicated and denied unless new and material evidence is presented.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In the June 2008 rating decision, the RO granted service connection for type 2 diabetes mellitus; continued a noncompensable evaluation for malaria; and denied service connection for swelling in the ankles,  hypertension, bilateral carpal tunnel syndrome, restless leg syndrome, spurs on both feet, peripheral neuropathy of the right and left lower extremities, and right and left knee disabilities.  Thereafter in June 2008, the Veteran expressed disagreement with the evaluation assigned for malaria, as well as the denials of service connection for right and left knee disabilities, swelling in ankles, spurs on feet, hypertension, restless leg syndrome, bilateral carpal tunnel syndrome, peripheral neuropathy of right and left lower extremities.  The RO issued a statement of the case in December 2009 and the Veteran's substantive appeal was received in the same month.  

In the June 2009 rating decision, the RO denied service connection for a neck disability, throat disability, gastroesophageal reflux disease, arthritis of the back, PTSD, bilateral knee replacement, erectile dysfunction, benign prostate enlargement, myopathy, anxiety disorder, retinopathy, and dry eye syndrome.   Also, the RO determined that new and material evidence had not been received to reopen a service connection claim for subcutaneous fibroma.  In a June 2009 statement, the Veteran expressed disagreement with the June 2009 denials of service connection for all disabilities, except for dry eye syndrome.  After the RO issued a statement of the case in July 2010, the Veteran's substantive appeal was received in the same month.

All three substantive appeals noted above were merged into the instant appeal.

The Board has recharacterized the service connection issue for psychiatric disability on appeal in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board further notes that in a July 2010 rating decision, the RO granted service connection for anxiety disorder and assigned a 10 percent evaluation, effective November 3, 2008.  As will be discussed in further detail below, the Veteran expresses disagreement with the evaluation assigned for his award of service connection for anxiety.  Thus, the issue of entitlement to an increased rating for anxiety disorder has been added to the title page of this decision.  

In January 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference.  During the hearing, the issue of TDIU was raised by the Veteran.  Although the issue of entitlement to a TDIU was not certified for appeal, such a claim will be considered "part and parcel" of the claim for benefits for the underlying disability when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009).  Therefore, the issue of entitlement to a TDIU has been added to the title page of this decision and will be discussed in further detail in the remand portion of this decision.  

The issues of entitlement to an increased rating for diabetes mellitus, service connection for neuropathy of the right upper extremity, and a new and material evidence claim for neuropathy of the left upper extremity have been raised by the record (see Veteran's July 2010 statement and supplemental claim).  Although the Veteran was sent VCAA notice regarding these claims in August 2010, the issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The new and material evidence claims, service connection claims for bilateral ankle disability, bilateral foot disability, hypertension, restless leg syndrome, bilateral carpal tunnel syndrome, cervical spine disability, back disability, throat disability, gastrointestinal disability, benign prostatic enlargement, erectile dysfunction, myopathy, and retinopathy; increased rating claims for anxiety and malaria; and TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had combat service.  

2.  There is medical evidence of arthritis of the right and left knees, and competent and credible lay reports of knee injury during service and thereafter.

3.  PTSD had its onset during service.  


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a)-(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Arthritis of the left knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a)-(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  PTSD was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a)-(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a right knee disability, a left knee disability, and PTSD.  The grants of service connection represent complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with regard to those claims.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Bilateral Knee Disability

The Veteran asserts that he has a bilateral knee disability related to his combat service.  During his 2011 hearing, he testified that his knees began to hurt while serving in combat and such pain has persisted ever since.  His spouse testified that when she met him 39 years ago, she observed him having knee problems.  

There is current medical evidence of a bilateral knee disability.  X-rays of the Veteran's right and left knees taken in June 2007 show evidence of arthritis.  See July 2007 VA treatment record.  

As indicated, the Veteran reports having had knee pain during service, however, his service treatment records show no evidence of knee complaints, treatment, or diagnoses.    

Nevertheless, the Veteran's official service records show that he was awarded the CIB for his combat service.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United State Court of Appeal for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Veteran's report of knee symptoms during service is deemed competent as he, as a layperson, is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board concludes that circumstances of the Veteran's combat service are consistent with repetitive use and possible injury to the knees.  Therefore, he is presumed to have injured his knees during service.  See 38 U.S.C.A. § 1154(b). 

The Board further finds that Veteran's report of continuity of knee symptoms is also competent as he would be able to observe those symptoms.  His lay report is also considered credible.  Accordingly, the Board finds that the evidence shows that the Veteran's bilateral knee disability was incurred in service and that he has had a continuation of knee symptomatology ever since.  Thus, with resolution of any doubt in the Veteran's favor, his arthritis of the right and left knees are related to service.  Service connection for right and left knee disabilities is granted. 

PTSD

The Veteran asserts that he has PTSD as a result of service.  He reports witnessing women and children killed after gunships came in and cleared the area in Cambodia.  He further reports that his friends were killed when they picked up a claymore mine.  As indicated, the Veteran is in receipt of a CIB.  Thus, exposure to stressful experiences during combat service is conceded.  Consequently, the dispositive issue in this case is whether the Veteran is diagnosed with PTSD as a result of his reported stressors.  

The record contains conflicting evidence as to whether the Veteran actually meets the criteria for PTSD.  In this regard, according to a January 2008 VA mental health record, a VA social worker informed the Veteran that he meets the diagnostic criteria for PTSD and was offered full admission to PTSD Clinical Team (PCT).  However, during a September 2008 VA mental health consultation, he was diagnosed with an adjustment disorder; a PTSD diagnosis was not shown.  Nevertheless, in January 2009, the PCT diagnosed the Veteran with PTSD.  

During a March 2009 VA examination, the examiner noted that the Veteran had features of PTSD and his report of psychological symptoms is at least as likely as not related to combat.  However, the examiner indicated that Veteran did not appear to meet the criteria for PTSD.  In light of the above, the Board finds that the evidence as to whether the Veteran currently has PTSD is in relative equipoise.  With resolution of any doubt in the Veteran's favor, he has PTSD as a result of his combat-related stressors.  Service connection for PTSD is thus warranted. 

ORDER

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted

Service connection for PTSD is granted.

REMAND

A remand is necessary to obtain outstanding records.  As VA medical evidence reflects that the Veteran was to apply for Social Security Administration (SSA) benefits, and the Veteran indicates that he is not able to work, any medical records in the possession of SSA may relate to a condition for which the Veteran seeks service connection, or to an already service-connected disability.  Accordingly, the records from the SSA should be sought.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Thus, the remaining issues must be remanded in order to obtain any SSA records.  

During the January 2011 hearing, the Veteran expressed his disagreement with the RO's July 2010 assignment of an initial 10 percent evaluation for anxiety disorder.  As such, the Veteran must be issued a Statement of the Case (SOC) with respect to this claim.  Under these circumstances, the Board has no discretion and is obliged to remand this issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

During the hearing, the Veteran testified that he has spurs on both feet as a result of his service.  He states that he was a foot soldier and spent about seven months in the bushes.  Alternatively, he asserts that he has spurs as a result of Agent Orange exposure.  

The Veteran also testified that he has disabilities of the neck, back, ankles, and feet as a result of the wear and tear of combat service.  He also reported that he had to carry a heavy backpack.  He has not yet undergone a VA examination to determine the etiology of any current neck, back, ankle, and foot disabilities.  And while a February 2008 VA examination report shows a diagnosis of restless leg syndrome, the report did not discuss its etiology.  As to the remaining service connection claims, the VA examination reports discuss whether the claimed disabilities are related to the service-connected diabetes mellitus, as claimed by the Veteran; however, there is no discussion as to whether the claimed disabilities are directly related to service.  Therefore the appropriate VA examinations should be afforded to the Veteran.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Here, the issue of TDIU was raised by the Veteran in his testimony before the undersigned Veterans Law Judge during the video hearing.  As such, the claim of entitlement to TDIU, as a component of the Veteran's increased rating claim, is before the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Obtain and associate with the claims folder any pertinent outstanding evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed neck and back disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

a.  The examiner should diagnose all neck and back disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a neck and/or back disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the occurrence of in-service neck and back complaints reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

b.  The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed ankle disability, foot disability, hypertension, restless leg syndrome, right and left carpal tunnel syndrome, throat disability, gastrointestinal disability, benign prostatic enlargement, erectile dysfunction, myopathy, and retinopathy.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner should diagnose all ankle disabilities, foot disabilities, hypertension, restless leg syndrome, right and left carpal tunnel syndrome, throat disabilities, gastrointestinal disabilities, benign prostatic enlargement, erectile dysfunction, myopathy, and retinopathy found to be present.

Thereafter, opine as to whether it is at least as likely as not that the Veteran has an ankle disability, foot disability, hypertension, restless leg syndrome, right and left carpal tunnel syndrome, throat disability, gastrointestinal disability, benign prostatic enlargement, erectile dysfunction, myopathy, and retinopathy that is related to, or had its onset, in service, to include reported exposure to Agent Orange.

The examiner should also opine as to whether the Veteran has restless leg syndrome that is proximately due to, or the result of, a service-connected disability, to include diabetes and psychiatric disability.  

The rationale for all opinions should be set forth in a legible report.

5.  Issue the Veteran a SOC regarding entitlement to an initial evaluation in excess of 10 percent for psychiatric disability.  Allow the appellant the requisite period of time for a response.

6.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


